Per Curiam.
Upon an indictment charging murder in the first degree by shooting, the defendant was convicted of manslaughter and took writ of error.
There is ample evidence to sustain the conviction; and even if errors of procedure were committed as contended, *509they could not reasonably have been prejudicial to the defendant in view of his own testimony and other circumstances shown. See Shuler v. State, 84 Fla. 414, 93 South. Rep. 672, and authorities cited.
Affirmed.
Taylor, C. J., and Whitfield, Ellis, West and Terrell, JJ., concur.
Browne, J., dissents.